Citation Nr: 0212246	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-07 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a back disorder.  He subsequently perfected a 
timely appeal regarding that issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
February 2000 and a Supplemental Statement of the Case (SSOC) 
in April 2002.


FINDING OF FACT

The preponderance of the evidence demonstrates that a back 
disability was not incurred in or aggravated by service, nor 
is such a disability etiologically related to service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
diagnoses of a back disorder.  These records reveal that, in 
January 1944, the veteran was hospitalized for treatment of a 
right inguinal hernia.  During his admission, the veteran 
underwent a right herniorrhaphy.  Nursing notes show that, on 
one occasion during his admission, he complained of a 
backache.  He was treated with an alcohol rub and position 
change, but reported that he was still "uncomfortable".  
Subsequent nursing notes reveal no further complaints of a 
backache.  Subsequent service medical records also reveal no 
further complaints related to the back.  In a report of 
physical examination dated at separation in January 1946, it 
was noted that examination was negative for any 
musculoskeletal or neurological defects.

The record reflects that, in June 1950, the veteran filed a 
Veteran's Application for Pension for Disability not the 
Result of Service in the Active Military or Naval Forces of 
the United States.  In this form, the veteran noted that he 
was filing a claim for a "back condition", which he 
described as having begun in 1949.  

Thereafter, in March 1951, the veteran filed a VA Form 10-P-
10, Application for Hospital Treatment or Domiciliary Care.  
In this form, a medical officer noted that the veteran had 
reported a one-year history of pain in the lumbar region.  It 
was also noted that the veteran had reported that he had no 
history of a back injury.

In March 1998, the veteran filed an informal claim of 
entitlement to service connection for a back disability.  

X-rays obtained in May 1998 showed multiple abnormalities in 
the lumbar spine, including mild lumbar scoliosis and 
degenerative changes.  These X-rays also showed grade-1 
spondylolisthesis at L5-S1, which was found to possibly be 
due to degenerative joint disease or spondylolysis of L5.  A 
computerized tomography (CT) obtained in September 1998 also 
showed multiple abnormalities, including hypertrophic 
degenerative changes at vertebral endplates at all three 
levels examined.

In the September 1998 rating decision, the RO denied the 
veteran's claim on the basis that it was not well grounded.  
The RO concluded that there was no evidence indicating that 
the veteran had injured his back in service, or that he 
currently had a back disorder related to his military 
service.  He subsequently initiated his appeal of that 
decision.

A VA clinical note dated in December 1998 shows that the 
veteran complained of low back pain.  He reported that this 
pain had been ongoing since the 1940's.  It was noted that X-
rays had revealed degenerative disc disease, and that a CT 
scan had revealed moderate canal stenosis as well as 
foraminal stenosis.

In September 1999, the veteran submitted treatment records 
from King's Daughters Hospital in support of his claim.  
These records show that, in December 1949, there were X-rays 
taken of the dorsal spine, which revealed no evidence of bone 
injury or disease.  A number of years later, in July 1964, 
the veteran was admitted to the same facility to undergo 
surgery for a left inguinal hernia.  It was noted that he had 
been in an automobile accident in October 1963, and that he 
had experienced considerable pain following that accident.  
It was further noted that his back had improved, but that a 
hernia was definitely palpable.  The examiner concluded that 
the veteran had no other systemic complaints except for 
moderate low back pain secondary to spondylosis.  An 
examination report dated during that admission also shows a 
finding of a flattening of the lumbar spine, with tenderness 
over the lumbosacral joint.

In a statement dated in September 1999, the veteran's wife 
reported that she had communicated with the veteran by mail 
while he was on active duty, and that she was aware of the 
veteran's having injured his back as a result of an accident 
in 1944.  She also reported that she had married the veteran 
in 1949, and that he had constantly suffered from back 
problems since that time.  

During a personal hearing conducted at the RO in September 
1999, the veteran reported that he injured his back in 1944 
after his jeep became stuck in a hole and he assisted in 
lifting it out.  He indicated that he was not aware that he 
had "ruptured" his back until several days later when he 
had to lift weights.  He stated that he then went to see a 
physician, who told him that he needed surgery for a hernia.  
The veteran explained that the back injury and hernia problem 
were the result of the same accident.  He noted that he went 
to a VA hospital in 1946 for treatment of his back, but that, 
when he was told that he would have to check in for several 
days, he left.  During his hearing, the veteran reported that 
he had never injured his back since his separation.  In 
response to a question as to whether he had ever been 
involved in a major fall or car wreck, he responded in the 
negative.  During this hearing, it was decided that the 
veteran would attempt to obtain his treatment records from 
Scott and White Memorial Hospital and submit them to the RO.  
He noted that he had received treatment at this facility for 
more than two decades after his separation.

Shortly thereafter, in October 1999, the veteran submitted 
his treatment records from Scott and White Memorial Hospital.  
These records show that, in June 1950, the veteran reported 
that he had been getting out of bed one year before and 
noticed a strong "catching" pain in his back between the 
lower joints of the shoulder blade.  He indicated that, 
although the pain went away later that day, he had since had 
a daily recurrence of that pain.  In a clinical note dated 
June 16, 1950, it was noted that he had no history of a 
strain or injury.  Subsequent records show that he continued 
to complain of back pain over the next two months.  In July 
1950, the veteran reported that he was continuing to have 
pain in his back but that it had moved over to the right 
side.  He also noted that he had some lumbar aching that had 
been present off and on since he was in the Army.  During an 
August 1950 back examination, the veteran reported that he 
was trying to establish a claim with VA for a disability 
obtained in the service, although the examiner noted that his 
recent complaints were "only of short duration".  
Subsequent treatment records from Scott and White Memorial 
Hospital are negative for any further complaints of back pain 
until November 1973.  At that time, it was noted that the 
veteran had fallen and injured his back within the previous 
six months.  It was further noted that he had shown some 
improvement, but that he still complained of chronic back 
pain.  No further complaints of back problems were noted in 
these records until the mid-1990's.  During an April 1999 
examination, the veteran reported that he had injured his 
back in 1944 while serving in the Army.

In his Substantive Appeal (VA Form 9) submitted in February 
2000, the veteran complained that the RO had failed to obtain 
his complete service medical records.  In particular, he 
contended that VA had not obtained his inpatient records from 
his in-service hospitalization for hernia surgery.

In April 2000, the veteran was seen by a VA physician with 
complaints of back pain.  He reported that his back injury 
began in the military and that he was very worried that he 
would not be able to continue seeking treatment from VA if 
his disability was not service connected.  The examiner noted 
that the veteran had brought medical records from an in-
service hospitalization for repair of a hernia.  The examiner 
indicated that he had reviewed these records carefully and 
that the only mention of a back problem that he could find 
was a complaint of backache noted in a nursing note the 
morning after his surgery, and that this had been relieved by 
morphine.  The examiner indicated that no other mention was 
made in those records of a back injury or back pain, and that 
physical examination was reported as showing normal 
musculoskeletal and neurological exams.  The examiner 
concluded that, although he believed the veteran's claim that 
he injured his back at that time, and that he had experienced 
back problems ever since, he could not find any evidence in 
the chart and therefore could not sign the form stating that 
the medical records supported his claim that his current back 
condition was related to his military service.

In a letter dated in September 2001, the RO informed the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The RO advised the veteran of what the 
evidence must show to establish his claim, and that VA had a 
responsibility to obtain any records that he would identify 
on his behalf.  The RO enclosed several authorization forms 
with this letter, so that the veteran could identify any 
additional sources of treatment records or other evidence not 
previously reported.

Shortly thereafter, the veteran reported that he had received 
additional treatment at Scott and White Memorial Hospital.  
The RO subsequently obtained these records, which show that 
he had received treatment for his back disability on several 
occasions in 2001.  Several of these report show that the 
veteran had reported having a history of back problems since 
the 1940's.

In the April 2002 SSOC, the RO continued to deny the 
veteran's claim of entitlement to service connection for a 
back disorder.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the September 2001 letter, in 
which the RO explained the best type of evidence the veteran 
could submit in support of his claim, and in which he was 
advised that VA had a responsibility to obtain records which 
he identified and was unable to obtain on his own.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Board notes that the veteran has asserted that VA failed 
in its duty to assist him by not obtaining inpatient clinical 
records from his period of active duty.  We further note, 
however, that a number of inpatient clinical records are 
already associated with the claims folder in the form of 
clinical briefs, progress notes, laboratory results, and 
nursing notes.  In any event, the record reflects that the RO 
attempted to obtain any additional inpatient records that may 
be available, but that they were informed that no such 
records existed.  Thus, it appears that further attempts to 
obtain these records would be unsuccessful.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
obtaining this evidence.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to service connection for a back disability

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that with chronic disease shown as 
such in service (or within the presumptive period under 38 
C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a back disorder.  In essence, we believe that 
the evidence of record demonstrates that this disability was 
not incurred in or aggravated by active military service.

The Board recognizes that the veteran complained of a 
backache on one occasion while he was hospitalized for hernia 
surgery during service.  However, no clinical findings 
regarding the back are noted in the records available from 
this hospitalization.  Moreover, subsequent service medical 
records are entirely negative for any further complaints or 
treatment regarding the back.  Furthermore, physical 
examination at separation revealed his back to be normal.  We 
recognize that he testified, at his September 1999 hearing, 
that he had complained about his back at separation, but the 
objective medical records show no back disability at that 
time.  For this reason, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran sustained a back disability 
during service.

As discussed above, in cases where a chronic disease was not 
shown in service, it is possible under the regulations to 
establish entitlement to service connection by establishing 
continuity of symptomatology after discharge.  In this case, 
the record reflects that the first post-service evidence of 
back complaints does no appears until June 1950, which was 
over four years after discharge.  Although the veteran did 
report in July 1950 that he had experienced lumbar pain on 
and off since service, no additional complaints of back pain 
are noted in the record until July 1964.  At that time, it 
was noted that the veteran had experienced low back pain 
since being involved in an automobile accident in October 
1963.  No mention was made of the veteran having had 
complaints of back pain since service.  Furthermore, no 
additional complaints of back pain appear in the record until 
a November 1973 clinical note, which reveals that the veteran 
had complained of back pain since injuring his back in a fall 
six months before.  No further complaints appear in the 
record until 1996.  Thus, in light of the sporadic nature of 
the veteran's back complaints, and because those complaints 
noted in July 1964 and November 1973 were clearly attributed 
to causes other than his alleged in-service back injury, the 
Board concludes that the preponderance of the evidence is 
against finding that the evidence demonstrates a continuity 
of symptomatology for the purpose of establishing entitlement 
to service connection.

The Board appreciates the veteran's firm belief in the merit 
of his claim.  Certainly, he is competent to state that he 
experienced pain or other symptoms in his back since service.  
However, although the Board does not question the veteran's 
sincerity, we must find that this assertion is not consistent 
with information contained in the treatment records that he 
submitted in support of his claim.  For example, although the 
veteran testified during his September 1999 hearing that he 
had experienced recurring back pain since service and that he 
had not experienced any intervening injuries since that time, 
his medical records do not support this testimony.  As 
discussed in detail above, a July 1964 shows that the veteran 
had complained of low back pain since being involved in an 
automobile accident several months before, and a November 
1973 clinical note reveals that he had complained of back 
pain since he fell and injured his back six months before.  

The Board is aware that these events occurred almost thirty 
and forty years prior to his personal hearing, respectively.  
In addition, the Board has high regard for the veteran's 
nearly 31/2 years of honorable service during World War II, 
during which he received a number of decorations and 
citations.  Thus, we do not wish to question the sincerity of 
the testimony offered by the veteran during his personal 
hearing.  However, these inconsistencies demonstrate why the 
Board places greater probative value on the veteran's medical 
history as demonstrated by his treatment records.  In 
essence, the Board believes the aforementioned records, which 
show that he complained of back problems after sustaining 
injuries in July 1964 and November 1973, but failed to report 
having experienced such problems since service, to be more 
credible than the recent assertions of the veteran and his 
wife that he experienced recurring back pain ever since his 
discharge from service and that he sustained no intervening 
injuries during that time.

In regard to the veteran's basic contention that his current 
back disability is related to the incident in which he helped 
lift a jeep in service, the Board notes that it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that he 
sustained a disability of the back during service, or that 
his current symptoms are the result of any injury that may 
have been sustained in service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board is cognizant that, on several occasions since 1995, 
both private and VA examiners noted that the veteran had 
reported a history of back problems since service.  However, 
the Court has held that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
individual who transcribed it is a health care professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this 
instance, the Board believes that it is clear from the text 
of the clinical notes that these examiners were merely 
offering a transcription of lay history provided by the 
veteran, and not an independent conclusion based upon their 
own study of the veteran's medical history.  Thus, the Board 
finds these notations regarding the veteran's medical history 
to be of no probative value.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's current problems are related to his reports of 
symptoms in service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001), calling for an examination or opinion when necessary 
to make a decision on a claim.  However, as discussed in 
detail above, his physical examination at separation showed 
his back to be normal.  The earliest evidence of back 
problems does not appear in the record until over five years 
following his separation from service, and lasted for only 
several months, until complaints again reappeared following a 
car accident in 1964.  Subsequent records reveal only one 
instance during the next two decades in which he reported 
experiencing back pain, and this was after suffering a fall 
in 1973.  In the clinical records dated in July 1964 and 
November 1973, there is no reference to the veteran having 
experienced back problems prior to the incidents in question.  
In light of this record, the Board believes that any opinion 
obtained regarding a relationship between his claimed 
disabilities and his military service would be based on sheer 
speculation, and, based upon this record and the VCAA, is not 
necessary for us to reach our decision.  The Board believes 
this conclusion to be consistent with the report of the April 
2000 VA examiner, who declined to offer an opinion as to 
whether the veteran's back disability was incurred in service 
because there was no evidence in his medical records to 
support such a finding.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for a back disorder.  The benefit 
sought on appeal must accordingly be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

